NOTE: Tl1is order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KAREN L. WILLIS,
Appellant,
V.
CAN’T STOP PRODUCTIONS, INC.,
Appellee.
2012_11o9 _
(Cancel1ation Nos. 92051213 & 92051215)
Appea1 from the United States Patent and Trademark
Office, Trademark Tria1 and Appeal Board.
ON MOTION
Befo1‘e BRYSON, Circuit Judge.
0 R D E R
Can’t Stop Productions, Inc. (Can’t Stop) moves to
“dismiss in part.” Karen L. Wi11is opposes
Can’t Stop owns the registered trademarks for
VILLAGE PEOPLE for pre-recorded phonograph records,
audio cassettes, audio tapes, and compact discs featuring

WILLIS V. CANT STOP 2
music and vocals and for entertainment services rendered
by a musical group.
Willis, who is the wife and manager of a former mem-
ber of the Village People, filed petitions seeking to cancel
those trademarks on the grounds they were procured by
fraud, abandoned, and generic
In a consolidated opinion, the Trademark Trial and
Appeal Board (TTAB) granted summary judgment, and
dismissed Cancellation Nos. 92051213 and 92051215 with
prejudice Willis then filed a single notice of appeal
stating that she wished to appeal to this court from "the
final order granting summary judgment without leave to
amend entered in the above action on September 22,
2011.” Her notice of appeal further noted in the caption
that she was seeking review from "Cancellation Nos.
92051213 and 92051215 (consolidated)." .
Can’t Stop argues that Willis should have filed sepa-
rate appeals for the two cancellation proceedings because
they were not consolidated and therefore may only appeal
one cancellation proceeding The TTAB, however, issued
a consolidated order disposing of both proceedings on
appea1, and stated that its decision regarding the two
cancellation proceedings at issue was final and appeal-
able.
ln any event, there is no merit to Can’t Stop’s argu-
ment that Willis’s notice of appeal fails to give this court
jurisdiction over the entire dismissal order. Under these
circumstances, Can’t Stop was put on notice that Willis
was seeking to appeal the order and was seeking review
in both cancellation proceedings. See Becker v. Mon,tgom-
ery, 532 U.S. 757, 765 (200l) ("[l]mperfections in noticing
an appeal should not be fatal where no genuine doubt
exists about who is appealing, from what judgment, to
which appellate court."); Fed. R. App. P. 3(c).

3 WILLlS V. CANT STOP
Accordingly,
IT Is 0RDERED THAT:
The motion is denied. The appellant’s initial brief is
due within 30 days of the date of Eling of this order.
FoR THE CoUR_T
|“|AR 23 2012
/ sf J an Horbaly
Date J an Horbaly
Clerk
cc: Karen L. Willis (Informal Brief Form Enclosed)
Jay A. Bondell, Esq.
s24 ~
FlLED
u,s. count or APPEALs mn
ms FEoEaAL cmcu\T
MAR 2-3 2012
JAN HORBALY
CLERK